Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application JP 2019-031823 filed on 2/25/19 and JP 2019-212961 filed on 11/26/19.  It is noted that Applicant has filed a certified copy of the applications as required by 35 U.S.C. 119(b).
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 

RESPONSE TO ARGUMENTS
Applicants amendment and remarks filed on 11/18/22 have been fully considered and the rejections withdrawn to Claims 12-19, 21-24.  However, based upon further consideration, a new ground of rejection is entered for obviousness-type non-statutory double patenting to Claims 12-19, 21-24, 27-29 in light of Applicant’s amendment.

Examiner acknowledges Claims 27-29 have been added. 

Regarding pages 1-2 of Applicants amendment and remarks filed on 11/18/22, the amendment has been fully considered and the rejections withdrawn to Claims 12-19, 21-24 in light of Applicant’s amendment.  However, based upon further consideration, a new ground of rejection is entered for obviousness-type non-statutory double patenting to Claims 12-19, 21-24, 27-29 in light of Applicant’s amendment.  Accordingly, the rejections stand.


35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 25-26, 28-29 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claim 25, 28, a signal processing unit configured to process is considered to read on Fig. 40A image processing unit 312 (US Pub. No.: 2020-0273894 [0212]).

Regarding Claim 26, 29, a distance information acquisition unit configured to acquire is considered to read on Fig. 40A distance measurement unit 316 (US Pub. No.: 2020-0273894 [0212]); a control unit configured to control is considered to read on Fig. 40 control 330 (US Pub. No.: 2020-0273894 [0213]).


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12-19, 21-24, 27-29 are rejected under the judicially created doctrine of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-25 of U.S. Patent 11,056,519 (hereinafter ‘519) in view of BORTHAKUR et al. (Pub. No:  US 2019-0131333). This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Claim 12, 27 of the instant application is rejected in view of Claim 13 and Claim 21 of ‘519.  Claims 13-19, 21-24 of the instant application are rejected in view of Claims 14-20, 22-25, respectfully, of ‘519. Claim 28 of the instant application is rejected in view of Claims 1, 11 and 13 of ‘519.  Claim 29 of the instant application is rejected in view of Claims 1, 12 and 13 of ‘519.   Although the conflicting claim limitations are not recited identically, they are not patentably distinct from each other because they claim the same invention except for the following:

As per Claims 12-19, 21-24, 27-29, ‘519 does not claim but BORTHAKUR discloses having a part overlapped with at least a part of the first region in plan view (Figs. 7-8 [Abstract] at least a partial overlap disclosed in a plan view [0027, 0057] [0062])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include having a part overlapped with at least a part of the first region in plan view as taught by BORTHAKUR into the system of ‘519 because of the benefit taught by BORTHAKUR to disclose a multi-photodiode system with a plurality of micro-lenses and isolation structures arranged to eliminate undesirable cross-talk between photosensitive regions whereby said system discloses a group pair multi-photodiode system with at least one micro-lens and would benefit from additional structured elements in the same field of endeavor that would yield improved results.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejection contained herein: the closest prior art obtained from an Examiner’s search (STITH, Pub. No:  US 2016-0309992; BORTHAKUR, Pub. No:  US 2019-0131333; KATO, Pub. No:  US 2017-0345853; JIN, Pub. No:  US 2018-0069046) does not teach nor suggest in detail the limitations: 
“A photoelectric conversion device comprising: a first substrate having a first face; a plurality of photodiodes arranged in the first substrate and each having a first region that generates signal charges by photoelectrically converting an incident light and a second region that receives the signal charges moving from the first region; a first isolation region arranged in the first substrate at a first depth and including a first portion extending in a first direction parallel to the first face so as to isolate the second region of one of the plurality of photodiodes from the second region of another of the plurality of photodiodes; and a second isolation region arranged in the first substrate at a second depth deeper than the first depth with respect to the first face, and including a second portion extending in a second direction, which is parallel to the first face and intersects the first direction, so as to isolate the first region of one of the plurality of photodiodes from the first region of another of the plurality of photodiodes, wherein a part of the first portion and a part of the second portion are overlapped with each other in a plan view, wherein the first portion extends longer than the second portion in the first direction in the plan view, and wherein the second portion extends longer than the first portion in the second direction in the plan view.” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record STITH does not teach or suggest in detail substrate region isolation of photodiodes at first and second depths placed about a substrate.  The prior art is silent as to a portion extending in a first direction parallel to a first face that allows for several isolation regions.  Finally, the prior art does not teach first and second portions overlapping in a plan view, such that the first portion extends longer than the second portion in the first direction in the plan view, the second portion extends longer than the first portion in the second direction in the plan view.
STITH is a photoelectric conversion device with first and second faces of a substrate, a plurality of photodiodes that are arranged in one of the substrates.  The photodiodes have first and second regions that generate signal charges by photoelectrically converting incident light such that the second region receives the signal charges moving from the first region.  
Whereas, as stated above, Applicant’s claimed invention includes a first isolation region arranged in a first substrate at a first depth and including a first portion extending in a first direction parallel to the first face to isolate the second region of one of the plurality of photodiodes from the second region of another of the plurality of photodiodes.  The claims further recite a second isolation region arranged in the first substrate at a second depth deeper than the first depth with respect to the first face, and including a second portion extending in a second direction, which is parallel to the first face and intersects the first direction, so as to isolate the first region of one of the plurality of photodiodes from the first region of another of the plurality of photodiodes.  Finally the invention claims a part of the first portion and a part of the second portion are overlapped with each other in a plan view, wherein the first portion extends longer than the second portion in the first direction in the plan view, and wherein the second portion extends longer than the first portion in the second direction in the plan view. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-19 and 21-29 are allowed, but for any double patenting rejection contained herein. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481